Citation Nr: 1525656	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-28 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fibromyalgia.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for irritable bowel syndrome.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for irritable bowel syndrome.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) but not to include dysthymic disorder.


REPRESENTATION

Appellant represented by: 	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO) which, among other things, reopened the claims of entitlement to service connection for fibromyalgia and irritable bowel syndrome but denied them on the merits.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issues of entitlement to service connection for fibromyalgia, irritable bowel syndrome, and an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), but not to include dysthymic disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the July 2010 rating decision, which denied entitlement to service connection for fibromyalgia and irritable bowel syndrome, is final.

2.  The evidence submitted since the July 2010 rating decision, by itself, or when considered with the previous evidence of record, raises a substantial possibility of substantiating the claims of entitlement to service connection for fibromyalgia and for irritable bowel syndrome.


CONCLUSION OF LAW

The July 2010 rating decision is final.  New and material evidence sufficient to reopen claims of entitlement to service connection for fibromyalgia and for irritable bowel syndrome has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§  3.104, 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to reach the decision entered below. 

In a July 2010 rating decision of the Boise, Idaho RO, VA denied entitlement to service connection for fibromyalgia and irritable bowel syndrome.  The evidence considered at that time included the appellant's service treatment records and VA treatment records.  The Veteran did not timely file a notice of disagreement, hence, the July 2010 decision is final.  38 U.S.C.A. §  7105.  Accordingly, the Board must first ascertain whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. §  3.156(a) .

In this regard, the Veteran submitted an August 2010 VA treatment record in which his primary care physician noted that he "has had chronic fatigue, chronic bronchitis, IBS, FMG."  Clinical assessments of fibromyalgia and irritable bowel syndrome were made.  Although this is insufficient to constitute a diagnosis, the Board finds that this treatment record relates to at least one of the unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims, thus satisfying the criteria of 38 C.F.R. §  3.156(a) for new and material evidence.  Hence, the claims are reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for fibromyalgia is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for irritable bowel syndrome is reopened.



REMAND

The March 2011 VA examination for fibromyalgia is inadequate because the examiner's opinion that the Veteran does not have fibromyalgia was based on the inaccurate premise that the appellant had no pain in his legs.  As the Veteran reported during the examination, he had leg pain but morphine us had significantly reduced his perception of pain.

The March 2011 VA examination for irritable bowel syndrome and its April 2011 addendum are inadequate because the examiner's opinion that the Veteran's use of pain medication is a significant contributing cause of his symptoms does not address the appellant's lay contention that his symptoms predate his use of pain medication.  

The March 2011 VA examination for PTSD is inadequate because the examiner declined to offer an opinion as to whether the Veteran has PTSD because it would be a "matter of mere speculation" and left open the possibility that toxic exposure could be a sufficient stressor.   

A remand is necessary to afford the Veteran adequate examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, when VA undertakes to provide an examination, the examination and ensuing report must be adequate).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination by a board certified rheumatologist to determine the nature and etiology of any diagnosed fibromyalgia.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.  
 
If fibromyalgia is diagnosed the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is etiologically related to the Veteran's active duty service in any way.  

The examiner must discuss VA treatment records reflecting treatment for fibromyalgia and the Veteran's lay statements regarding the symptoms of and functional impairment caused by any fibromyalgia.  
 
The examiner must set forth all examination findings with a complete rationale for any opinion offered.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of fibromyalgia is unknowable.  

2.  The Veteran should be scheduled for a VA examination by a board certified gastroenterologist to determine the nature and etiology of any diagnosed irritable bowel syndrome.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.  
 
If irritable bowel syndrome is diagnosed the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is etiologically related to the Veteran's active duty service in any way.  

The examiner must discuss VA treatment records reflecting treatment for irritable bowel syndrome and the Veteran's lay statements regarding the symptoms of and functional impairment caused by any irritable bowel syndrome.  
 
The examiner must set forth all examination findings with a complete rationale for any opinion offered.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of irritable bowel syndrome is unknowable.  

3.  Upon completion of the development prescribed above, the AOJ should schedule the appellant for VA psychiatric and psychological testing and evaluation.  The claims file must be made available to the examiner for review.  

a.  The examiner must carefully review the Veteran's postservice treatment records, particularly the records that show the earliest diagnosis of and subsequent treatment for PTSD, and the evaluation report should reflect that review.  

b.  Testing should include the Minnesota Multiphasic Personality Inventory, second edition; as well as the Structured Interview of Related Symptoms, second edition.  If scores are elevated on any scales, rather than attributing that result to possibilities, such as prevarication, the examiners should render a joint opinion, based on sound medical judgment, experience, knowledge of the facts of the case, and interview of the Veteran, as to the actual cause of the elevated scores.  

c.  Axis I and Axis II diagnoses must not be deferred.  If testing and evaluation results in diagnoses on both Axis I and Axis II, the examiners should distinguish symptoms attributable to each diagnosis.  

d.  If PTSD is diagnosed, the examiners must identify the events, with names of individuals involved, dates, and the places where the claimed events occurred, that he or she believes the Veteran experienced that meet the DSM-V category A diagnostic criteria for PTSD, i.e., that the Veteran experienced events that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others.  If the Veteran claims to have forgotten the details of events he claims to have experienced, and the examiners rely upon those forgotten events to diagnose PTSD, the examiners must explain how the appellant "re-experiences" events he cannot remember.  Further, the examiners must explain how the stressor events are persistently reexperienced and how stimuli are persistently avoided, and must identify persistent symptoms of increased arousal.  The examiners must note whether the Veteran demonstrates agitation and arousal when his experiences are probed, and must also note whether he has true flashbacks, accompanied by disorientation, or whether he merely has recollections.  Finally, the examiners must distinguish PTSD attributable to in-service events from that attributable to preservice and postservice events.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2014).  
 
5.  Ensure that the medical examination reports comply with this remand.  The AOJ must ensure that the examiners have documented consideration of the Veteran's paperless claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
6.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


